DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-14-2022 has been entered.

Claim Objections
Claim 19 line 2 is objected to because of the following informalities: “a first magnetic strip”. Applicant is recommended to change it to “the first magnetic strip” or appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 13-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ki-Chul Ahn (WO 2016153773 A1) in view of Bougie et al (US 20200128896 A1).
Regarding claim 1, Ahn discloses an applicator comprising: a first leg (“A” , annotated Fig. 20 below) comprising a first proximal end (“B”, annotated Fig. 20 below) and a first distal end (“C”, annotated Fig. 20); a second leg (“D”, annotated Fig. 20) comprising a second proximal (“E”, annotated Fig. 20 below) and a second distal end (“F”, annotated Fig. 20); a first holder provided at the first distal end and comprising a first side (annotated Fig. 20) ; and a second holder provided at the second distal end and comprising a second side facing the first side (annotated Fig. 20); wherein the first leg and the second leg are pivotally attached to each other at their corresponding proximal ends (annotated Fig. 20) so that the applicator is able to switch between an open state (Fig. 21) wherein the first side and the second side are spaced apart and a closed state wherein the first side and the second side are in contact (Fig.21) ; and the first side and second side are curved (Fig. 20). Ki-Chul does not disclose a first magnetic strip is provided in the first holder. 

    PNG
    media_image1.png
    705
    960
    media_image1.png
    Greyscale

Bougie teaches a magnetized eyelash curler with the first magnetic strip (Fig. 9, 84) and the second magnetic strip (Fig.9, 86) inside channels (Fig.9A) of the first holder (Fig. 9, 40) and the second holder (Fig.9, 42) with first side of the holder (Fig. 9, bottom side of 40) and second side of the second holder (Fig.9, upper side of 42) are facing each other, so that the first magnetic strip 84 may be disposed along or at least proximate to the inner (bottom) edge 46 of the first member 40, such that the hinged-together first and second strips 12 and 14 (sandwiching the false eyelash 28) may be removably coupled thereto through a magnetic attraction between at least the first strip 12 (and also possibly the second strip 14, depending on the strength of the magnetic force) and the first magnetic strip 84. The second magnetic strip 86 may be disposed along or at least proximate to the upper (top) edge 48 of the second member 42, such that the third strip 16 may be removably coupled thereto through the magnetic attraction between the third strip 16 and the second magnetic strip 86 (Para. 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the holders of Ahn with the channels that includes the magnetic strip as taught by Bougie so that the first magnetic strip 84 may be disposed along or at least proximate to the inner (bottom) edge 46 of the first member 40, such that the hinged-together first and second strips 12 and 14 (sandwiching the false eyelash 28) may be removably coupled thereto through a magnetic attraction between at least the first strip 12 (and also possibly the second strip 14, depending on the strength of the magnetic force) and the first magnetic strip 84. The second magnetic strip 86 may be disposed along or at least proximate to the upper (top) edge 48 of the second member 42, such that the third strip 16 may be removably coupled thereto through the magnetic attraction between the third strip 16 and the second magnetic strip 86.
Regarding claim 2, Ahn and Bougie disclose the claimed invention of claim 1. Bougie further teaches the first side is provided with a first channel ( Fig. 9A) and the first magnetic strip (Fig. 9A, 84) is provided in the first channel ( Fig. 9A).
Regarding claim 3, Ahn and Bougie disclose the claimed invention of claim 2. Bougie further teaches the second side is provided with a second channel (Fig. 9A) ; and a second magnetic strip ( Fig. 9A, 86) is provided in the second channel ( Fig. 9A), wherein the first magnetic strip and the second magnetic strip comprise a layer of a ferromagnetic material ( Para. 0059).
Regarding claim 5, Ahn and Bougie disclose the claimed invention of claim 3. Bougie further teaches In re Kim (Ser. No. 16/453,685)Election Response to May 12, 2021 Restriction RequirementPage -3-at least one of the first and second magnetic strips comprises one or more sections arranged on a corresponding one of the first and second side (Fig. 1, 18, 20, 22) .
Regarding claim 13, Ahn and Bougie disclose the claimed invention of claim 1. Ahn further discloses the first side and the second side are adjustable in curvature (annotated Fig. 20 above and Fig. 21).
Regarding claim 14, Ahn and Bougie disclose the claimed invention of claim 1. Bougie further teaches the first side (bottom side of 40) of is provided with a first channel (Fig. 9A) and the second side (upper side of 42) is provided with a second channel (Fig. 9A).
Regarding claim 15, Ahn and Bougie disclose the claimed invention of claim 14. Bougie further teaches the channels (Fig. 9A) follow a geometric shape of the holder (Fig. 9, 40 and 42), and the grooves (Fig. 9A) being relatively close to the claimed deep and width as shown in Fig. 9 & Fig. 9A. However, the combination of Ahn and Bougie do not specifically disclose that the channels is approximately 1 mm deep and 31 mm wide. 
It appears that the device of Ahn and Bougie has roughly the same deep and width of the channels as the claimed dimensions, as shown in figure 9 & 9A, and would operate equally well with the claimed grooves to provide surface area for the magnetized elastic strip to be attached inside the first and the second side of the first and the second holders. Furthermore, applicant has not disclosed that the claimed dimensions of approximately 1 mm deep and 31 mm wide solves any stated problem, indicating simply that “the grooves follow the geometric shape of the holder and are approximately 1 mm deep and 31 mm wide. (Specification pp. [65])”. Therefore, It would have been an obvious matter of design choice to have the grooves approximately 1 mm deep and 31 mm wide, and it appears that the invention would perform equally well with the grooves disclosed by the combination of Ahn and Bougie.
Regarding claim 16, Ahn and Bougie disclose the claimed invention of claim 14. Bougie further teaches the channel (Fig. 9A, the channel is the location where the flexible stripe 84 and 86 are positioned) are adapted to increase a contact area of the holder with a magnetic eyelash strip (The examiner notes that the channel is capable to provide surface area with depth, as shown in Fig.9A,  in order to increase the contact area with magnetic eyelash strip 84 and 86).
Regarding claim 18, Ahn and Bougie disclose the claimed invention of claim 1. Ahn further discloses said holders are fixed to the legs ( annotated Fig. 20 above).  
Regarding claim 19,  Ahn and Bougie disclose the claimed invention of claim 1. Bougie further teaches  a first magnetic strip ( 84) is provided along the first side (Fig. 9, bottom side of 40); and a second magnetic strip (86) is provided along the second side (Fig. 9, upper side of 42); wherein at least one of  said magnetic strips comprises a ferromagnetic material (para. 0059).  
Regarding claim 21, Ahn and Bougie disclose the claimed invention of claim 1. Ahn further discloses the first leg and the second leg comprise non- magnetic synthetic material (para. 0086, made of thin plastic).
Regarding claim 22, Ahn and Bougie disclose the claimed invention of claim 1. Ahn further discloses wherein pivotal attachment of the first leg and the second leg comprises fixing of the first leg to the second leg (Fig, 20-21).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ki-Chul Ahn (WO 2016153773 A1), Bougie et al (US 20200128896 A1) as applied to claim 1 above, and further in view of Iosilevich (US 5307826 A).
Regarding claim 4, Ahn and Bougie disclose the claimed invention of claim 1 except a spring at the proximal ends of the first leg and the second leg comprising attachment point of the first leg and the second leg.
Iosilevich teaches a mascara dispensing eyelash device with spring (Fig. 1, 18) fitted between the two arms (20 and 22) so that the second ends of arm members 20 and 22 are resiliently spaced apart by a spring 18 and each second end is fitted with a brush assembly, 24 and 26, respectively (Cl. 4, Line 16-19). In addition, to permit the releasing arm members 20 and 22 to be pushed apart to their original position by the spring 18 ( CL. Line 65-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the attachment point between the first and the second leg of the combination of Ahn and Bougie device with a spring as taught by Iosilevich so that the second ends of arm members 20 and 22 are resiliently spaced apart by a spring 18 and each second end is fitted with a brush assembly, 24 and 26, respectively. In addition, to permit the releasing arm members 20 and 22 to be pushed apart to their original position by the spring 18.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ki-Chul Ahn (WO 2016153773 A1), Bougie et al (US 20200128896 A1) as applied to claim 1 above, and further in view of Davies (US 4993439 A).
Regarding claim 6-7, Ahn and Bougie disclose the claimed invention of claim 1 except that the first holder and the second holder are transparent and comprise silicone. 
Davies teaches an eyelash curling with the first holder (First curling arcuate element) and the second holder (Second curling arcuate element) is transparent (claim 4) and is of moulded plastic material (claim 3) to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the device of the combination of Ahn and Bougie with the transparent material as taught by Davies to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.
The combination of Ahn and Bougie disclose the claimed invention except the first holder and the second holder are made of silicone. The instant disclosure describes the selection of this material as merely preferable [0056] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of materials for first and second holders is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
 
Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ki-Chul Ahn (WO 2016153773 A1), Bougie et al (US 20200128896 A1) as applied to claim 1 above, and further in view of Zhao (US 20180235298 A1).
Regarding claim 11, Ahn and Bougie disclose the claimed invention of claim 1 except a first mark is provided on the first holder; and a second mark is provided on the second holder.
Zhao teaches a magnetic eyelash applicator ( title) with a first mark (Para. 0030 & Fig. 6, 52) is provided on the first holder (31); and a second mark (Para. 0030 & Fig. 5, 51) is provided on the second holder (20) so that a yellow indicator 51and the red indicator 52 are corresponding stripe-shaped sections so that the magnetic eyelashes unit 40 can be pre-loaded precisely onto the position guiding member for magnetic eyelashes unit 50 of the upper clip plate 20 and the lower clip plate 30 (para. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Ahn and Bougie device with marks on the first and second holder as taught by Zhao so that a yellow indicator 51and the red indicator 52 are corresponding stripe-shaped sections so that the magnetic eyelashes unit 40 can be pre-loaded precisely onto the position guiding member for magnetic eyelashes unit 50 of the upper clip plate 20 and the lower clip plate 30.
Regarding claim 12, The combination of Ahn, Bougie and Zhao disclose the claimed invention of claim 11. Zhao further teaches the first mark is provided on the first holder (31) at a center position in an extending direction of the first side (Fig. 6, 52); and the second mark (Fig. 5, 51) is provided on the second holder (20) at a center position in an extending direction of the second side. 
Regarding claim 17, The combination of Ahn, Bougie and Zhao disclose the claimed invention of claim 14. Zhao further teaches a temporary adhesive (33) in the channels (The examiner notes the adhesive 33 is capable to be placed inside the channels of the holders of Bougie shown in Fig. 9A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ki-Chul Ahn (WO 2016153773 A1), Bougie et al (US 20200128896 A1) as applied to claim 2 above, and further in view of Rabe et al (US 20090217939 A1).
Regarding claim 20, Ahn and Bougie disclose the claimed invention of claim 2, but does not explicitly disclose the channels are adapted to receive a liquid to increase temporary surface adhesion.
Rabe teaches a method and an apparatus for applying eyelash extension (title), with phase transitional material from solid to liquid such as wax to be used as a mechanism of attachment ( Para. 0055) so that these phase transition materials may be used as a mechanism of attachment. These phase change materials may transition between a fluid state and a solid or semi-solid state, wherein the fluid state may have varying degrees of viscosity. For instance, the material may be a wax, such as may be formed of fatty materials or synthetic hydrocarbons ( Para. 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the channels of Ahn and Bougie device with a phase changing material as a mean of attachment as taught by Rabe so that these phase transition materials may be used as a mechanism of attachment. These phase change materials may transition between a fluid state and a solid or semi-solid state, wherein the fluid state may have varying degrees of viscosity. For instance, the material may be a wax, such as may be formed of fatty materials or synthetic hydrocarbons.

Response to Arguments
Applicant’s arguments filed on July 7th, 2022 with respect to claims (1-7 and 11-20) have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims.  

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772